THE REPUBLIC OF GUINEA
WORK - JUSTICE — SOLIDARITY

MINISTER FOR MINES AND GEOLOGY

BASIC AGREEMENT
BETWEEN
THE REPUBLIC OF GUINEA
AND
GUINEA ALUMINA CORORATION LTD
AND

GLOBAL ALUMINA (« GLOBAL »)

FOR THE CONSTRUCTION AND OPERATION OF AN ALUMINA PLANT AT
SANGAREDI

CADocuments and —-Settings\user\Local =—--Settings\Temporary Internat Files\ContantJES\8X6R85YR\English_version_-
_Atpendment_to_Basic_Agrement[1] doc
Amendment No. 1 to the

BASIC AGREEMENT (CONVENTION DE BASE)

BETWEEN:

1. TSE REPUBLIC OF GUINEA, represented by His Excellency Dr. Ahmed Tidjane
Souare, Minister for Mines and Geology (hereinafier referred to as the “State”),

Of the first part;

2. GUINEA ALUMINA CORPORATION LID (“GAC”), a private company
registered in the British Virgin Islands, with its registered office at P.O. Box 3152, Road
Town, Tortola, British Virgin Islands represented by Mr. K. Karjian duly authorised to this
effect (hereinafter referred io as the “Investor” or “GAC”),

Of the second part;

3. GLOBAL ALUMINA, a Canadian company, registered in New Brunswick, a holding
company, duly organised according to the laws of Canada, the shares of which, are listed on
the Toronto Venture Exchange under the code GPC, and registered at World headquarters,
44 Chipman Hill, 10" Floor, P.O. Box 7289, Saint John, New Bromswick E2L 486, Canada,
represented by its Chairman and Chief Executive Officer, Mr. Brace J. Wrobel duly
authorised to this effect (hereinafter referred to as “GLOBAL”),

Of the third part;

CADocuments and —SettingstusertLooel Settings\Temporary Infeeaet—_Filles\Canteat. IEWXGRSSYR\Enelish_version_-
‘Amendhmesit. to Basic Agrecment{T].doc
RECITALS

WHEREAS

- The State and the Investor have executed on October 15, 2004, a Basic Agreement
relating to the construction and operation of an alumina plant at Sangaredi so as to
enhance the significant bauxite resources of such region (the “Basic Agreement”);

- In order to preserve the interests of Guinea and to enable the Investor to mpidly develop
the project in the best possible conditions, the parties have agreed to amend various
provisions of the Basic Agreement;

- It is expressly understood that the capitalized terms in this Amendment, which are not
defined under the terms of this Amendment shall have the meaning stipulated for each
of them in the Basic Agreement.

Section 1.

The Mining Concession referred to in Article 3 of the Basic Agreement shall be the object of
a decree which shall state precisely the coordinates of such Concession.

Section 2.
Article 34.2.1, first paragraph shall read as follows:

“Without prejudice to Article 34.2.2 hereinafter, the duration of this Agreement as regards the

construction, management and operation of the Refinery is set at seventy-five (75) years (the
“Contractual Period”).”

The other paragraphs of Article 34.2.2 of the Basic Agreement shall remain unchanged.
Section 3.
Article 13.1 of the Basic Agreement shall read as follows:

“13.1. ‘No later than September 1, 2005, the State shall have the right to make an offer to
Global to acquire from Global common shares of Global, representing an initial share interest
in Global of ten percent (10 %) and an additional share interest of five percent (5 %) in
Global; such acquisitions sbail be at market conditions and are not to adversely affect the
raising of financing by the Investor for the Project; further, the holding of shares by the
State, is not to affect under any circumstances the management and administration of the
Tovestor or of any other management structure put in place for the purposes of the Project.”

The State and Global shall work out by mutual agreement the mechanics which can be
implemented to effect such acquisitions.

CADocuments and = SettingsluserALocal —Settings\Temporary Internet «—Filles\Comient IES\SXGR8SYR\Enalish_version_~
_Améndment_to Basic Agreement{i].doc
Article 19 (19.1 and 19,2 inclusive) of the Basic Agreement are replaced by the following
provisions:

“Article 19 — Indemnification

19.1: Without prejudice to the provisions of Article 34.2.2, 34.3.3, 37 and 38, any Party who
causes damage to another Party im the context of this Agreement and/or the Infrastructue
Agreement shall indemnify the non-breaching Party in respect of the damage caused by the
breaching Party (even if the damage suffered results from a breach of the provisions of this
Agreement and does noi give rise to termination of this Agreement and/or the Infrastructure
Agreement).

19.2; The indemnification ty the Party in breach must cover all of the damage suffered (the
“Indemnification”). The term “Damage” covers all direct and indirect damage, tangible and
intangible, including in particular the replacement value of the Assets lost by the Investor (if
the State is the Party in breach) or by the State (if the Investor is the Party in breach) all of
the costs, actual or future operating losses and profits until the expiry of this Agreement,
expense, interest, legal expenses, expert fees and other disbursements incurred by the Party
suffering the damage.

Articles 19.3 and 19.4 remain unchanged.

Article 19.5 of the Basic Agreement shall become a new Article 34.3.3 of the Basic
Agreement.

Further, reference shall be made to such new Article 34.3.3 in the Articles beginning with
Article 19 set forth in Articles 34.3.1 (first and second paragraphs) and in Article 34.3.2 (first
paragraph).

Section 5.

The first paragraph of Article 28.3, of the Basic Agreement shall read as follows:

“From the first fiscal year following the Date of the Commercial Production Start Up, the
Company shall be subject to a mining royalty on the bauxite transformed into alumina at the
moment of its exit from inventory, equal to five (5) % calculated on the FOB value of the
CBG bauxite at the date hereof.”

The remainder of Article 28.3 of the Basic Agreement shall remain unchanged.

ection 6.

The first paragraph Article 29 of the Basic Agreement shall read as follows:

CADocuments and —-Settings\useriLocal Scttings\Tomporary = Intemet _—_—Filles\Content IESWK6R85YR\English_ version -
_Amendment_to Besic_Agretment{1].doc
period of fifteen (15) years fom the Date of Commercial Production Start Up, with the
exception of those taxes set out in Articles 28.1 to 28.3 above and of the annual Jamp sum tax
payment provided for in Article 29.1 below.”

The second paragraph of Article 29 of the Basic Agreement shall remain unchanged.

Section 7.

The first paragraph of Article 29.1 of the Basic Agreement shall read as follows:

“29.1 Corporate Income Tax”

“The Company will pay corporate income tax at the rate of thirty-five percent (35%)
beginning with the first fiscal year following the expiration of the fifteen (15) year period
from the Date of Commercial Production Start Up abovementioned.”

*During such fifieen (15) year period, the Company will pay an annual lump sum tax
payment as follows:”

“(i) 5,000,000 US dollars (five million US dollars) per year during each of the first five
fiscal years following the Date of Commercial Production Start up;”

“@i) 8,000,000 US dollars (eight million US dollars) per year during the five fiscal years
following the end of the five years referred to in (i) above:”

“Gii) 12,500,000 millions US dollars (twelve million five hundred thousand US dollars) per
year during the five fiscal years following the end of the five years referred to in (ii)
above,”

“Each such annual Jump sum tax payment shall be considered as a deductible charge for the
computation of taxable profits and assimilated to a deferred amortization which may be offset
against profits as set forth in Article 29.1.2, of this Agreement.”

Section 8.

The second paragraph of Article 30.1 of the Basic Agreement shall read as follows:
“However, the goods mentioned above shall be subject to the payment to the customs
Authorities of a registration tax at the rate of 0.5% of the CIF value of the imported goods,
such tax being caped at 100,000 US dollars (one hundred thousand US dollars).”

The first and third paragraphs of Article 30.1 of the Basic Agreement shall remain
unchanged,

CADoguments and —-Scttings\user\Local «= Sottings\Temporary  intemet =——Files\Content,ESABKGRSS5YR\English_version_~
_Ameniiment to Basic_Agreement{ 1]. doc
This Amendment No. 1 shall be an integral part of the Basic Agreement and shall come into
effect simultaneously with the Basic Agreement.

Done in on

FOR AND ON BEHALF OF THE
REPUBLIC OF GUINEA

By the Minister es and Geology

His Excellency Dr. Ahmed Tidjane
Souare

By the Minister of Economy and
Finances

His Excellency Mr. Makikaba Camara

FOR GAC

FOR GLOBAL

By the President and Chief Executive Officer

Mr. Bruce J. Wrobel

CNBocuments and = Seftings\user\Local —-Seftings\Temporary internet Files\ContentIESBX6R83YR\Engiish_versiom_-

Amendment_to Basic Agrecmeni{}}.doc
